Case 2:19-cv-08344-GW-JPR Document 63 Filed 08/26/21 Page 1 of 2 Page ID #:3173
                                                                                  JS-6
    1

    2

    3

    4

    5

    6

    7

    8
                                         UNITED STATES DISTRICT COURT
    9
                                    CENTRAL DISTRICT OF CALIFORNIA
   10

   11   STEPHANIE RACHEL KROPP, an                    ) Case No.: CV 19-8344-GW-JPRx
        Individual,                                   )
   12                                                 ) JUDGMENT
                         Plaintiff,                   )
   13                                                 )
                vs.                                   )
   14                                                 )
        UNITED AIRLINES, INC., a Illinois             )
   15   corporation; and DOES 1 to 50,                )
        Inclusive,                                    )
   16                                                 )
                         Defendants.                  )
   17                                                 )
                                                      )
   18                                                 )
   19           The Court, having GRANTED the Defendant United Airlines, Inc.’s
   20   (hereinafter, “United”) Motion for Summary Judgment as to Plaintiff Stephanie
   21   Rachel Kropp’s (hereinafter, “Kropp”) Complaint in its entirety (see Civil Minutes,
   22   August 19, 2021, Dkt. 61),
   23           IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND
   24   DECREED, that judgment is entered in this action as follows:
   25           1.       Kropp shall recover nothing from United;
   26           2.       United shall have judgment in its favor on Kropp’s entire action; and
   27   / /
   28   / /

        [PROPOSED] JUDGMENT
         CASE NO.: 2:19-CV-8344-GW-JPR
Case 2:19-cv-08344-GW-JPR Document 63 Filed 08/26/21 Page 2 of 2 Page ID #:3174




    1           3.       United shall recover from Kropp its “prevailing party” costs.
    2           IT IS SO ORDERED.
    3

    4   DATED: August 26, 2021                           ____________________________
    5
                                                         HON. GEORGE H. WU,
                                                         U.S. District Judge
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        [PROPOSED] JUDGMENT
         CASE NO.: 2:19-CV-8344-GW-JPR
                                                   -2-
